COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Kevin Wimes v. The State of Texas

Appellate case number:      01-14-00824-CR

Trial court case number:    1431168

Trial court:                339th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to appoint
counsel to represent appellant on appeal. The trial court clerk filed a record on February
5, 2015, containing an order of the trial court appointing counsel, Terrence Gaiser, to
represent appellant. Accordingly, we REINSTATE this case on the Court’s active
docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order.1 See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: February 19, 2015




1
       The clerk’s record was filed on December 2, 2014, and the court reporter’s record
       was filed on February 12, 2015.